 

Exhibit 10.2

 

PLEDGE AND SECURITY AGREEMENT

 

THIS PLEDGE AND SECURITY AGREEMENT (this “Agreement”), is entered into as of
this 3 day of October, 2012, by and among RLJ ENTERTAINMENT, INC., a Nevada
corporation (the “Parent”), RLJ ACQUISITION, INC., a Nevada corporation (“RLJ
Acquisition”), RLJ Merger Sub I, INC., a Nevada corporation, (“RLJ Acquisition
Merger Sub”), RLJ Merger Sub II, INC., a Delaware corporation (“Image Merger
Sub”), ACORN MEDIA GROUP, INC., a District of Columbia corporation (“Acorn”),
IMAGE ENTERTAINMENT, INC., a Delaware corporation (“Image”; the Parent, RLJ
Acquisition, RLJ Acquisition Merger Sub, Image Merger Sub, Acorn and Image, each
individually, a “Borrower” and collectively, the “Borrowers”), IMAGE/MADACY HOME
ENTERTAINMENT, LLC, a California limited liability company (the “Guarantor”; the
Borrowers, the Guarantor, and each other Person that becomes a Grantor hereto
pursuant to Section 5.11 of the Credit Agreement (as defined herein), each
individually, a “Grantor” and collectively, the “Grantors”), and SUNTRUST BANK,
as administrative agent (in such capacity, the “Administrative Agent”) on behalf
of the Secured Parties.

 

WITNESSETH:

 

WHEREAS, the Borrowers and the Guarantor have entered into that certain Credit
Agreement dated as of the date hereof (as the same may be hereafter amended,
restated, supplemented or otherwise modified from time to time, the “Credit
Agreement”) by and among the Borrowers, the Guarantor, the other guarantors
party thereto, the Administrative Agent, and the lenders party thereto (the
“Lenders”), pursuant to which, among other things, the Lenders have agreed to
make Loans to the Borrowers, subject to the terms and conditions set forth
therein;

 

WHEREAS, each Grantor (other than the Borrowers) has entered into that certain
Guaranty Agreement contained in the Credit Agreement in favor of the
Administrative Agent on behalf of the Secured Parties pursuant to which, among
other things, such Grantor has guaranteed the prompt payment and performance of
all of the Obligations;

 

WHEREAS, the Grantors are members of a group of related entities, the success of
any one of which is dependent in part on the success of the other members of
such group:

 

WHEREAS, each Grantor has determined that its execution, delivery and
performance of this Agreement and the other Loan Documents to which it is a
party directly benefits, and is within the corporate or limited liability
company or partnership purposes and in the best interests of, such Grantor;

 

WHEREAS, as a condition precedent to the effectiveness of the Credit Agreement
and the making of Loans pursuant thereto, each Grantor is required to execute
and deliver this Agreement; and

 

WHEREAS, to secure the due and punctual payment and performance of the Secured
Obligations (as defined below), each Grantor wishes to grant to the
Administrative Agent, on behalf of the Secured Parties, a security interest in
and lien on the Collateral (as defined below).

 

 

 

 

NOW, THEREFORE, for and in consideration of the above premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto agree as follows:

 

1.          Definitions. All capitalized terms used herein without definition
shall have the meanings ascribed thereto in the Credit Agreement. Any terms
(whether capitalized or lower case) used in this Agreement that are defined in
the UCC shall be construed and defined as set forth in the UCC unless otherwise
defined herein or in the Credit Agreement; provided, however, that to the extent
that the UCC is used to define any term used herein and if such term is defined
differently in different Articles of the UCC, the definition of such term
contained in Article 9 of the UCC shall govern.

 

2.          Grant of Security Interest.

 

(a)          Each Grantor hereby unconditionally grants, assigns, and pledges to
the Administrative Agent, for the benefit of the Secured Parties, a continuing
security interest in and lien on (hereinafter referred to as the “Security
Interest”) all of its property and assets whether now owned or hereafter
created, acquired or reacquired, and wherever located, including, without
limitation, such Grantor’s right, title and interest in and to the property and
assets described below and all substitutions therefor, accessions thereto and
improvements thereon (collectively, the “Collateral”):

 

(i)          Inventory;

 

(ii)         Equipment and Fixtures;

 

(iii)        Accounts;

 

(iv)        (1) All contracts, license agreements, customer service agreements,
and other agreements to which such Grantor is a party, whether now existing or
hereafter arising, (collectively, to the extent not excluded by the final
paragraph of this Section 2(a), the “Contracts”); (2) all lease agreements for
real property or personal property to which such Grantor is a party
(collectively, to the extent not excluded by the final paragraph of this Section
2(a), the “Leases”), whether now existing or hereafter arising; and (3) all
other contracts and contractual rights, remedies or provisions now existing or
hereafter arising in favor of such Grantor, together with all amendments thereto
and all other documents executed in connection therewith (collectively, to the
extent not excluded by the final paragraph of this Section 2(a), the “Other
Contracts”);

 

(v)         all Deposit Accounts and lockboxes and any funds or items located
therein or directed thereto and, in any event, including, without limitation,
any lockbox account, checking or other demand deposit account, concentration,
time, savings, passbook or similar account maintained with a bank and all cash,
and all other property from time to time deposited therein or otherwise credited
thereto;

 

2

 

 

(vi)        General Intangibles, including, without limitation, all patents,
patent applications, trademarks and the goodwill associated with such
trademarks, trademark applications, copyrights, copyright applications, trade
secrets, domain names, all licenses with respect to the foregoing (except, in
those instances in which a Grantor is the licensee, to the extent excluded by
the final paragraph of this Section 2(a)), and all other intellectual property
or proprietary rights and claims or causes of action arising out of or related
to any infringement, misappropriation or other violation of any of the
foregoing, including, without limitation, rights to recover for past, present
and future violations thereof;

 

(vii)       Letter of Credit Rights;

 

(viii)      All of such Grantor’s right, title and interest existing in and to
all of the Capital Stock in other Persons (each, a “Pledged Company”) now owned
or hereafter acquired by such Grantor including, but not limited to, Capital
Stock in each of the Subsidiaries of such Grantor, as more particularly
described on Schedule 1 attached hereto and incorporated by reference herein
(collectively, to the extent not excluded by the final paragraph of this Section
2(a), the “Pledged Capital Stock”) and all substitutions therefor and
replacements thereof, all proceeds thereof and all rights relating thereto, also
including any certificates representing the Pledged Capital Stock, the right to
receive any certificates representing any of the Pledged Capital Stock, all
warrants, options, share appreciation rights, registration rights and other
rights, contractual or otherwise, in respect thereof and the right to receive
all dividends, distributions of income, profits, surplus, or other compensation
by way of income or liquidating distributions, in cash or in kind, and all cash,
instruments, and other property from time to time received, receivable, or
otherwise distributed in respect of or in addition to, in substitution of, on
account of, or in exchange for any or all of the foregoing;

 

(ix)         Investment Property;

 

(x)          To the extent now or hereafter permitted by applicable law, all
franchises, operating licenses, permits and operating rights authorizing or
relating to such Grantor’s business (collectively, to the extent not excluded by
the final paragraph of this Section 2(a), the “Licenses”);

 

(xi)         All books and records (including each Grantor’s Records indicating,
summarizing, or evidencing such Grantor’s assets (including the Collateral) or
liabilities, each Grantor’s Records relating to such Grantor’s business
operations or financial condition, and each Grantor’s goods or General
Intangibles related to such information);

 

(xii)        All software of such Grantor, other than software embedded in any
category of goods, including, without limitation, all computer programs and all
supporting information provided in connection with a transaction related to any
program (collectively, to the extent not excluded by the final paragraph of this
Section 2(a), the “Software”);

 

3

 

 

(xiii)       All Goods, Chattel Paper, Documents, Instruments, choses in action,
claims, money, deposits, certificates of deposit, stock or share certificates,
Commercial Tort Claims described on Schedule 3 hereto, and other tangible and
intangible personal property not included above;

 

(xiv)      All Supporting Obligations, including, without limitation, letters of
credit and guaranties issued in support of Accounts, Chattel Paper, Documents,
General Intangibles, Instruments, or Investment Property; and

 

(xv)       All products and proceeds of any of the above, and all proceeds of
any loss of, damage to or destruction of any of the above, whether insured or
not insured, and all other proceeds of any sale, lease or other disposition of
any property or interest therein referred to above, or of any franchise,
license, permit or operating right issued by any governmental or regulatory body
or agency, whether or not constituting a License, including, without limitation,
the proceeds of the sale or other disposition of any License, together with all
proceeds of, or payments under, or in respect of any policies of insurance
covering any or all of the above, indemnity or warranty payments with respect to
any of the above, the proceeds of any award in condemnation with respect to any
of the property covered above, any rebates or refunds, whether for taxes or
otherwise, and all proceeds of any such proceeds (collectively, the “Proceeds”).

 

Notwithstanding anything contained in this Agreement to the contrary, the term
“Collateral” shall not include any of the following (collectively, the “Excluded
Collateral”): (i) any rights or interest in any contract, lease, agreement,
permit, license, or license agreement covering real or personal property of any
Grantor if under the terms of such contract, lease, agreement, permit, license,
or license agreement, or applicable law with respect thereto, the assignment
thereof or the grant of a security interest or lien therein is prohibited by or
in violation of any law, rule or regulation applicable to such Grantor or a
term, provision or condition of such contract, lease, agreement, permit,
license, or license agreement and such prohibition or restriction has not been
waived or the consent of the other party to such contract, lease, agreement,
permit, license, or license agreement has not been obtained (provided that, (A)
the foregoing exclusions of this clause (i) shall in no way be construed (1) to
apply to the extent that any described prohibition or restriction is
unenforceable under Section 9-406, 9-407, 9-408, or 9-409 of the UCC (or any
successor provision or provisions) or other applicable law, or (2) to apply to
the extent that any consent or waiver has been obtained that would permit
Administrative Agent’s security interest or lien notwithstanding the prohibition
or restriction on the pledge of such contract, lease, agreement, permit,
license, or license agreement and (B) the foregoing exclusions of clause (i)
shall in no way be construed to limit, impair, or otherwise affect any of
Administrative Agent’s continuing security interests in and liens upon any
rights or interests of any Grantor in or to (1) monies due or to become due
under or in connection with any described contract, lease, agreement, permit,
license, license agreement, or Capital Stock, or (2) any proceeds from the sale,
license, lease, or other dispositions of any such contract, lease, agreement,
permit, license, license agreement, or Capital Stock); (ii) any intent-to-use
trademark applications to the extent that, and solely during the period in
which, the grant of a security interest therein would impair the validity or
enforceability of such intent-to-use trademark applications under applicable
federal law, provided that upon submission and acceptance by the United States
Patent and Trademark Office of an amendment to allege use pursuant to 15 U.S.C.
Section 1060(a) (or any successor provision), such applicable intent-to-use
trademark application shall be considered Collateral; or (iii) until a security
interest therein is required to be granted pursuant to Section 5.19 of the
Credit Agreement, any Capital Stock held by a Grantor in its Foreign
Subsidiaries.

 

4

 

 

(b)          This Agreement and the Security Interest in the Collateral granted
hereunder secure (i) the timely fulfillment and performance of each and every
covenant and obligation of each Grantor under this Agreement, the Credit
Agreement, the Guaranty Agreement, and any other Loan Documents to which any
Grantor is a party and (ii) the payment and performance of all Obligations when
due, including without limitation, Secured Hedging Obligations, Bank Product
Obligations, and indemnities and other contingent obligations under the Loan
Documents which by their terms survive the satisfaction and termination of the
other Obligations (collectively, the “Secured Obligations”).

 

(c)          Notwithstanding anything herein to the contrary, unless an Event of
Default has occurred and is continuing, and except as otherwise provided herein
or in any of the other Loan Documents, each Grantor shall have the right to
receive and retain all cash and cash equivalent proceeds of the Pledged Capital
Stock, including, but not limited to, cash dividends and distributions received
by such Grantor to the extent permitted by the Loan Documents. It is the
intention of the parties hereto that beneficial ownership of the Pledged Capital
Stock, including, without limitation, all voting, consensual and distribution
rights, shall remain in the Grantors until the occurrence and during the
continuance of an Event of Default and until the Administrative Agent shall
notify the Grantors of the Administrative Agent’s exercise of voting, consensual
and distribution rights to the Pledged Capital Stock pursuant to Section 19 of
this Agreement.

 

(d)          For avoidance of doubt, it is expressly understood and agreed that,
to the extent the UCC is revised subsequent to the date hereof such that the
definition of any of the foregoing terms included in the description of
Collateral is changed, the parties hereto desire that any property which is
included in such changed definitions which would not otherwise be included in
the foregoing grant on the date hereof be included in such grant immediately
upon the effective date of such revision. Notwithstanding the immediately
preceding sentence, the foregoing grant is intended to apply immediately on the
date hereof to all Collateral to the fullest extent permitted by applicable law
regardless of whether any particular item of Collateral is currently subject to
the UCC.

 

(e)          The Security Interest in the Collateral granted hereunder is
granted as security only and shall not subject the Administrative Agent or the
Secured Parties to, or in any way alter or modify, any obligation or liability
of any Grantor with respect to or arising out of the Collateral.

 

5

 

 

3.          Further Assurances; Authorization; Power of Attorney.

 

(a)          Each Grantor agrees to make, execute, deliver or cause to be done,
executed and delivered, from time to time, all such further acts, documents and
things as the Administrative Agent, on behalf of itself or any Secured Party,
may reasonably require for the purpose of perfecting or protecting its or their
rights hereunder or otherwise giving effect to this Agreement, all promptly upon
request therefor, including, but not limited to, delivery of updated schedules
describing the Collateral at such times as the Administrative Agent may
reasonably request and in form and substance reasonably satisfactory to the
Administrative Agent. Each Grantor shall take or cause to be performed such acts
and actions as shall be necessary to assure that the Security Interest in the
Collateral granted hereunder shall not become subordinate or junior to the
security interests, liens or claims of any other Person except for Permitted
Liens.

 

(b)          Each Grantor hereby authorizes the Administrative Agent, on behalf
of the Secured Parties, to file such financing statements and such other
documents with respect to the Collateral without the signature of such Grantor
(as applicable) in such form and in such filing offices as the Administrative
Agent may deem necessary or reasonably desirable to protect or perfect the
interest of the Administrative Agent in the Collateral and such Grantor hereby
irrevocably authorizes the Administrative Agent at any time and from time to
time to file in any filing office in any Uniform Commercial Code jurisdiction
any initial financing statements and amendments thereto that (i) indicate the
Collateral (A) as all assets of such Grantor or words of similar effect,
regardless of whether any particular asset comprised in the Collateral falls
within the scope of Article 9 of the Uniform Commercial Code of such
jurisdiction, or (B) as being of an equal or lesser scope or with greater
detail, and (ii) contain any other information required by part 5 of Article 9
of the UCC for the sufficiency or filing office acceptance of any financing
statement or amendment, including (A) whether such Grantor is an organization,
the type of organization and any organization identification number issued to
such Grantor, and (B) in the case of a financing statement filed as a fixture
filing or indicating Collateral as as-extracted collateral or timber to be cut,
a sufficient description of real property to which the Collateral relates. Each
Grantor agrees to, at its sole cost and expense, (x) execute and deliver any
financing or continuation statements, financing statement amendments and other
documents required to be filed with respect to the Collateral and (y) furnish
any information described in clause (ii) of the foregoing sentence, in each
case, to the Administrative Agent promptly upon request. Each Grantor further
irrevocably appoints the Administrative Agent, on behalf of the Secured Parties,
as such Grantor’s attorney-in-fact, with power of attorney to execute on behalf
of such Grantor such financing statement amendments or continuations as the
Administrative Agent may from time to time deem necessary or desirable to
protect or perfect such interest. Such power of attorney is coupled with an
interest and shall be irrevocable for so long as any of the Secured Obligations
(other than unmatured contingent obligations, Secured Hedging Obligations and
Bank Product Obligations which are not by their terms required to be satisfied
upon the termination of the Credit Agreement) remains unpaid or unperformed or
any of the Lenders has any obligation to make Loans under the Credit Agreement,
regardless of whether the conditions precedent to the making of any such Loans
have been or can be fulfilled.

 

4.          Covenants with respect to Perfection of Security Interest.

 

(a)          Pledge of Instruments; Control Agreements; Chattel Paper.

 

(i)          Unless the Administrative Agent shall otherwise consent in writing
(which consent may be revoked), each Grantor shall deliver to the Administrative
Agent all Collateral consisting of negotiable documents, chattel paper,
promissory notes and instruments, in each case with respect to the foregoing
with a face amount in excess of $100,000 individually (in each case, accompanied
by allonges or other instruments of transfer executed in blank) promptly after
such Grantor receives the same.

 

6

 

 

(ii)         If required by the terms of the Credit Agreement and not waived by
the Administrative Agent in writing (which waiver may be revoked), each Grantor
shall obtain authenticated Investment Control Agreements from each issuer of
uncertificated securities, securities intermediary, or commodities intermediary
issuing or holding any financial assets or commodities to or for such Grantor.

 

(iii)        Each Grantor shall obtain a Deposit Account Control Agreement with
each bank or financial institution holding a Deposit Account (other than any
Excluded Account) for such Grantor, which agreements shall be in form and
substance reasonably satisfactory to the Administrative Agent.

 

(iv)        If any Grantor is or becomes the beneficiary of a letter of credit
with a face amount in excess of $100,000, such Grantor shall promptly, and in
any event within ten (10) Business Days after becoming a beneficiary, notify the
Administrative Agent thereof and, unless the Administrative Agent shall
otherwise consent in writing (which consent may be revoked), use commercially
reasonable efforts to enter into a tri-party agreement with the Administrative
Agent and the issuer and/or confirmation bank with respect to Letter of Credit
Rights assigning such Letter of Credit Rights to the Administrative Agent and
directing all payments thereunder to a deposit account that is subject to a
Deposit Account Control Agreement in favor of the Administrative Agent or over
which the Administrative Agent otherwise has “control” (as such term is used
under Article 9 of the UCC), all in form and substance reasonably satisfactory
to the Administrative Agent.

 

(v)         Each Grantor shall, unless the Administrative Agent shall otherwise
consent in writing (which consent may be revoked), take all steps reasonably
necessary to grant the Administrative Agent control of all electronic chattel
paper with a face amount in excess of $100,000 in accordance with the UCC and
all “transferable records” as defined in each of the Uniform Electronic
Transactions Act and the Electronic Signatures in Global and National Commerce
Act.

 

(vi)        Each Grantor shall promptly, and in any event within ten (10)
Business Days after obtaining actual knowledge that the same has been acquired
by it, notify the Administrative Agent of any Commercial Tort Claim with a face
amount in excess of $250,000 acquired by it and unless otherwise consented by
the Administrative Agent, such Grantor shall enter into a supplement to this
Agreement in substantially the form attached as Annex 1 hereto, granting to the
Administrative Agent a Lien in such Commercial Tort Claim.

 

7

 

 

(vii)       If at any time any Grantor has taken a security interest in any
property of an account debtor or any other Person to secure payment and
performance of an Account, such Grantor is hereby deemed to have assigned such
security interest to the Administrative Agent as collateral security hereunder,
unless such assignment is prohibited by the terms of any such agreement between
such Grantor and such account debtor or by applicable law. Such assignment need
not be filed of public record unless necessary to continue the perfected status
of the security interest against creditors of and transferees from the account
debtor or other Person granting the security interest. So long as no Event of
Default has occurred and is continuing, the Administrative Agent will refrain
from communicating in any manner with any such account debtor, its creditors,
transferees or other Person with regard to the security interest granted by such
account debtor or other Person to secure the payment obligations of such account
debtor; provided that, nothing in this clause (vii) shall be deemed to prohibit
the Administrative Agent, on behalf of the Secured Parties, from contacting such
account debtor to verify the validity, amount or the terms relating to such
Account, by mail, telephone, facsimile transmission or otherwise to the extent
not prohibited by the Credit Agreement.

 

(viii)      No Grantor shall, without the Administrative Agent’s prior written
consent, grant any extension of the time of payment of any of the Accounts,
compromise, compound or settle the same for less than the full amount thereof,
release, wholly or partly, any Person liable for the payment thereof or allow
any credit or discount whatsoever thereon, other than extensions, credits,
discounts, compromises or settlements granted or made in the ordinary course of
business and consistent with its current practices and in accordance with such
prudent and standard practices used in industries that are the same as or
similar to those in which such Grantor is engaged.

 

(b)          Covenants Regarding Patent, Trademark and Copyright Collateral.

 

(i)          Each Grantor agrees that it will not, nor will it permit any of its
licensees to, do any act, or omit to do any act, whereby any patent owned by
such Grantor which is material to the conduct of such Grantor’s business may
lapse prior to the end of its statutory term, and will use its commercially
reasonable efforts to avoid any such patent from becoming invalidated or
dedicated to the public, and agrees that it shall continue to mark any products
covered by a patent owned by such Grantor with the relevant patent notice or
patent number as may be reasonably necessary and sufficient to establish and
preserve its rights under applicable laws.

 

(ii)         Each Grantor (either itself or through its licensees or its
sublicensees) will, for each trademark owned by such Grantor that is material to
the conduct of such Grantor’s business, (i) maintain such trademark in full
force free from any claim of abandonment or invalidity for non-use, (ii)
maintain the quality of products and services offered under such trademark,
(iii) if applicable, display such trademark with notice of any Federal or
foreign registration to the extent reasonably necessary and sufficient to
establish and preserve its rights under applicable law and (iv) not knowingly
use or knowingly permit the use of such trademark in violation of any third
party rights.

 

8

 

 

(iii)        Each Grantor (either itself or through its licensees) will, for
each work covered by a registered copyright owned by such Grantor that is
material to the conduct of such Grantor’s business, continue to, as applicable,
publish, reproduce, display, adopt and distribute the work with appropriate
copyright notice as reasonably necessary and sufficient to establish and
preserve its rights under applicable laws.

 

(iv)        Each Grantor shall promptly notify the Administrative Agent if it
knows or has reason to know that any patent, trademark or copyright owned by
such Grantor that is material to the conduct of its business could be reasonably
expected to become abandoned, lost or dedicated to the public (other than at the
end of its statutory term), or of any adverse legal determination (including the
institution of, or any such adverse determination in, any proceeding in the
United States Patent and Trademark Office, United States Copyright Office or any
court or similar office of any country, other than office actions issued in the
ordinary course of prosecution) of which such Grantor has notice regarding such
Grantor’s ownership of any such patent, trademark or copyright, its right to
register the same, or to keep and maintain the same.

 

(v)         In no event shall any Grantor, either itself or through any agent,
employee, licensee or designee, file an application for any patent, trademark or
registered copyright (or for the registration of any trademark or copyright)
with the United States Patent and Trademark Office, United States Copyright
Office or any office or agency in any political subdivision of the United States
or in any other country or any political subdivision thereof, unless it promptly
(and in any event within thirty (30) days of the date of such filing) informs
the Administrative Agent thereof, and, upon the request of the Administrative
Agent, each Grantor shall promptly execute and deliver any and all agreements,
instruments, documents and papers as the Administrative Agent may reasonably
request to evidence the Administrative Agent’s security interest in such patent,
trademark or copyright (including, but not limited to, a Copyright Security
Agreement in substantially the form attached hereto as Exhibit A, a Patent
Security Agreement in substantially the form attached hereto as Exhibit B, and a
Trademark Security Agreement in substantially the form attached hereto as
Exhibit C, as applicable (collectively, “Intellectual Property Security
Agreements”), and each Grantor hereby appoints the Administrative Agent as its
attorney-in-fact to execute and file such writings for the foregoing purposes,
all acts of such attorney being hereby ratified and confirmed; such power, being
coupled with an interest, is irrevocable during the term of this Agreement.

 

9

 

 

(vi)        Each Grantor will take all reasonably necessary steps that are
consistent with standard practice to maintain each application relating to the
patents, trademarks and/or copyrights (and to obtain the relevant grant or
registration) that are owned by such Grantor and material to the conduct of such
Grantor’s business and to maintain each issued patent and each registration of
the trademarks and copyrights that are owned by such Grantor and material to the
conduct of such Grantor’s business, including timely filings of applications for
renewal, affidavits of use, affidavits of incontestability and payment of
maintenance fees, and, if such Grantor deems that it is advisable in its
reasonable business judgment, to initiate opposition, interference and
cancellation proceedings against third parties.

 

(vii)       In the event that any Grantor has reason to believe that any
Collateral consisting of a patent, trademark or copyright owned by such Grantor
and material to the conduct of such Grantor’s business has been or is, to the
knowledge of such Grantor, about to be infringed, misappropriated or diluted by
a third party, such Grantor promptly shall notify the Administrative Agent and
shall, if such Grantor determines that it is advisable in its reasonable
business judgment, promptly sue for infringement, misappropriation or dilution
and to recover any and all damages for such infringement, misappropriation
and/or dilution, and take such other actions as are appropriate under the
circumstances to protect such Collateral.

 

(viii)      Upon and during the continuation of an Event of Default, at the
request of the Administrative Agent, each Grantor shall use its commercially
reasonable efforts to obtain all requisite consents or approvals by the licensor
of each License to effect the assignment of all of such Grantor’s right, title
and interest thereunder (if lawfully assignable) to the Administrative Agent or
its designee to the extent such right, title and interest has not previously
been assigned.

 

(c)          Covenants Regarding Pledged Capital Stock and Subsidiaries. Each
Grantor covenants and agrees that it will not, without the prior written consent
of the Administrative Agent, (i) vote or take any action with respect to the
Pledged Capital Stock which would constitute a Default or an Event of Default,
(ii) consent to the issuance of any additional Capital Stock in any Subsidiary
of such Grantor to any Person other than such Grantor, (iii) consent to any
amendment, supplement, waiver, or other modification of any term, condition, or
provision of the articles or certificate of incorporation, bylaws, partnership
certificate, limited liability company certificate, partnership agreement,
limited liability company agreement, or other organizational or governing
document of any Subsidiary of such Grantor in any manner materially adverse to
any Loan Party or any of their respective Subsidiaries or to the Administrative
Agent or any Lender, (iv) cause, permit or allow any of the Pledged Capital
Stock or any asset of any Restricted Subsidiary of such Grantor to be leased,
sold, conveyed, pledged, hypothecated, transferred or otherwise encumbered or
disposed of, or (v) cause, permit or allow any Subsidiary of such Grantor to be
dissolved or liquidated or to acquire, be acquired by, merged or consolidated
into or with any other Person, in each case under the foregoing clauses
(ii)–(v), except as permitted under the terms of the Credit Agreement.

 

10

 

 

5.          Loan Document Terms. Each Grantor shall at all times comply with the
covenants and other obligations, including, without limitation, the Obligations,
applicable to it under the Credit Agreement and each other Loan Document.

 

6.          Representations and Warranties. Each Grantor represents and warrants
to the Secured Parties that:

 

(a)          such Grantor is the legal and beneficial owner of the Collateral
pledged by it hereunder;

 

(b)          the execution, delivery, and performance of this Agreement (i) will
not result in a breach of any of the terms or provisions of, or constitute a
default under its articles or certificate of incorporation, bylaws, partnership
certificate, limited liability company certificate, partnership agreement,
limited liability company agreement, or other organizational or governing
document as presently in effect, or any applicable law, or result in the
termination or cancellation of or any default under any material indenture,
License, mortgage, deed of trust, deed to secure debt or other agreement or
instrument to which such Grantor is a party or by which any of such Grantor’s
property is bound, (ii) does not require any consent or approval of,
registration or filing with, or any action by, any Governmental Authority,
except those as have been obtained or made and are in full force and effect, and
(iii) will not violate any Requirements of Law applicable to such Grantor or any
judgment, order or ruling of any Governmental Authority;

 

(c)          such Grantor has taken all necessary legal action to authorize the
execution and delivery of this Agreement, and this Agreement, when executed and
delivered, will be the valid and binding obligation of such Grantor enforceable
in accordance with its terms, subject to the limitations on enforceability under
bankruptcy, moratorium, reorganization, insolvency and similar laws affecting
the enforceability of creditors rights generally and limitations on the
availability of equitable remedies imposed by the application of general equity
principles;

 

(d)          the Security Interest in the Collateral granted hereunder shall
constitute, upon the completion of all necessary filings or notices in proper
public offices or the taking of any necessary possessions or similar acts, a
perfected first priority security interest in the Collateral, subject only to
Permitted Liens and to the extent that a first priority security interest can be
granted and perfected by such a filing or notice or the taking of such acts and
the execution and delivery of this Agreement;

 

(e)          all Pledged Capital Stock has been duly authorized and validly
issued, and constitutes one hundred percent (100%) of the Capital Stock owned by
such Grantor in the issuer of such Capital Stock;

 

(f)          such Grantor has the unencumbered right and power to pledge the
Pledged Capital Stock as provided herein;

 

(g)          the information set forth in Schedule 1 hereto relating to the
Pledged Capital Stock is true, correct and complete in all respects as of the
date hereof and as of the date of any supplement thereto provided in accordance
with this Agreement;

 

11

 

 

(h)          none of the Pledged Capital Stock consisting of partnership or
limited liability company interests that is issued by any Grantor or any of its
Subsidiaries (i) is dealt in or traded on a securities exchange or in a
securities market, (ii) by its terms expressly provides that it is a security
governed by Article 8 of the Uniform Commercial Code, (iii) is an investment
company security, (iv) is held in a Securities Account or (v) constitutes a
Security or a Financial Asset.

 

7.          Location of Chief Executive Office, FEIN, Organizational Number and
Name Change. Each Grantor further represents and warrants that on the date
hereof its jurisdiction of organization, its chief executive office and the
locations of all of its material records concerning its Collateral, and its
Federal Employer Identification Number and organizational number, if any, are as
set forth on Schedule 2 attached hereto.

 

Each Grantor hereby covenants and agrees that it shall not keep any of such
records at any other address not listed on Schedule 2 unless written notice
thereof is given to the Administrative Agent, at least ten (10) days prior to
the effective date of any new address for the keeping of such records and such
Grantor has taken all action deemed reasonably necessary by the Administrative
Agent to cause its Security Interest in the Collateral granted hereunder to be
perfected with the priority required by this Agreement. Each Grantor hereby
covenants and agrees that it shall not change its name, identity, corporate
structure or organizational number or state of incorporation or organization
except as permitted by Section 7.3(c) of the Credit Agreement.

 

8.          Collateral Not Fixtures. The parties intend that the Collateral
shall remain personal property irrespective of the manner of its attachment or
affixation to realty.

 

9.          Risk of Loss, Sale of Collateral. Any and all injury to, or loss or
destruction of, the Collateral shall be at the risk of the Grantors, and shall
not release the Grantors from their obligations hereunder. Except as permitted
under the Credit Agreement, each Grantor agrees not to sell, transfer, assign,
dispose of, mortgage, grant a security interest in, or encumber any of the
Collateral in any manner. Each Grantor agrees that the Administrative Agent, on
behalf of the Secured Parties, may, but shall in no event be obligated to,
insure any of the Collateral in such form and amount as the Administrative
Agent, on behalf of the Secured Parties, reasonably may deem necessary if such
Grantor fails to obtain insurance as required by the Credit Agreement, and that
the Administrative Agent, on behalf of the Secured Parties, may, if such Grantor
fails to do so as required by the Credit Agreement, pay or discharge any taxes
or Liens (other than Permitted Liens) on any of the Collateral, and such Grantor
agrees to promptly pay any such sum so expended by the Administrative Agent with
interest at the rate applicable to Eurodollar Borrowings at such time, and such
sums and interest shall be deemed to be a part of the Secured Obligations
secured by the Collateral under the terms of this Agreement.

 

10.         Application of Distributions. Upon the occurrence and during the
continuation of an Event of Default, the Administrative Agent is hereby granted
full irrevocable power and authority to hold, use and apply all cash and
non-cash dividends and distributions issued in connection with the Pledged
Capital Stock, together with all interest earned thereon, in partial payment of
the Secured Obligations and may convert any such non-cash distributions to cash
and apply the proceeds thereof as well as any cash distributions (a) in partial
payment of the Secured Obligations and (b) in payment of charges or expenses
incurred by the Secured Parties, or any of them, to which they are entitled
pursuant to the Credit Agreement, in connection with any and all things which
the Secured Parties, or any of them, may do or cause to be done in accordance
with this Agreement; provided, that nothing in this Section 10 shall prevent the
Borrowers from making Tax Distributions permitted in accordance with the Credit
Agreement.

 

12

 

 

11.         Additional Collateral Securities.  Subject to the limitations in
Section 2 of this Agreement, in the event that, during the term of this
Agreement:

 

(a)          any reclassification, readjustment, or other change is declared or
made with respect to any of the Pledged Capital Stock (including, without
limitation, any certificate representing a distribution in connection with any
increase or reduction of capital, reclassification, merger, consolidation, sale
of assets, combination of interests, spinoff, split-off or otherwise), or any
new certificated Capital Stock is received by any Grantor, by virtue of its
being or having been an owner of any Collateral or otherwise, all new,
substituted and additional Capital Stock issued by reason of any such change and
received by any Grantor shall be pledged to the Administrative Agent, on behalf
of the Secured Parties, together with any necessary endorsement or assignments
endorsed in blank by such Grantor, and a revised Schedule 1 which shall replace
the then existing Schedule 1 to this Agreement and shall thereupon constitute
Collateral to be subject to the Liens of the Administrative Agent, on behalf of
the Secured Parties, as Collateral under the terms of this Agreement;

 

(b)          any subscriptions, warrants, appreciation rights or any other
rights or options or any other security, whether as an addition to, substitution
for, or in exchange for any Pledged Capital Stock, or otherwise, shall be issued
in connection with any of the Pledged Capital Stock (except as permitted under
the Credit Agreement), all new interests or other securities acquired through
such subscriptions, warrants, appreciation rights, rights or options by any
Grantor shall be pledged to the Administrative Agent, on behalf of the Secured
Parties, and shall thereupon constitute Pledged Capital Stock, to be encumbered
by the Administrative Agent, on behalf of the Secured Parties, as Collateral
under the terms of this Agreement; and

 

(c)          any distribution payable in securities or property other than cash,
or other distribution in connection with a partial or total liquidation or
dissolution or in connection with a reduction of capital, is received by any
Grantor, by virtue of its being or having been an owner of any Pledged Capital
Stock, such Grantor shall receive such payment or distribution in trust, for the
benefit of the Secured Parties, shall segregate same from such Grantor’s other
property and shall deliver it to the Administrative Agent in the exact form
received, with any necessary endorsement or assignments duly executed in blank,
to be encumbered by the Administrative Agent, on behalf of the Secured Parties,
as Collateral hereunder.

 

13

 

 

12.         Remedies.

 

(a)          Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, on behalf of the Secured Parties, shall have
such rights and remedies as are set forth in the Credit Agreement and herein,
all the rights, powers and privileges of a secured party under the UCC or the
Uniform Commercial Code of any other applicable jurisdiction, and all other
rights and remedies available to the Administrative Agent, on behalf of any
Secured Party, at law or in equity (including the right to file documentation
evidencing the assignment of any Collateral constituting patents, trademarks,
trademark applications, copyrights, internet domain names or similar assets or
rights to the Administrative Agent with the United States Patent and Trademark
Office, the United States Copyright Office, or any other governmental or
non-governmental agency, organization or entity). Each Grantor covenants and
agrees that any notification of intended disposition of any Collateral, if such
notice is required by law, shall be deemed reasonably and properly given if
given in the manner provided for in Section 27 hereof at least ten (10) days
prior to such disposition. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent, on behalf of the Secured Parties,
shall have, to the extent permitted under applicable law, the right to the
appointment of a receiver for the properties and assets of any Grantor, and the
Grantors hereby consent to such rights and such appointment and hereby waive any
objection the Grantors may have thereto or the right to have a bond or other
security posted by the Administrative Agent, on behalf of the Secured Parties,
in connection therewith. The rights of the Administrative Agent shall be subject
to its prior compliance with federal and state laws and regulations, to the
extent applicable to the exercise of such rights.

 

(b)          Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, on behalf of the Secured Parties, may sell,
transfer or otherwise dispose of the Collateral or any interest or right therein
or any part thereof, in one or more parcels, at the same or different times, at
a public or private sale, or may make any other commercially reasonable
disposition of the Collateral or any portion thereof.  The Secured Parties may
purchase the Collateral or any portion thereof at any public (except in
accordance with Section 15) foreclosure sale. Each purchaser at any sale or
other disposition of the Collateral shall hold the Collateral sold absolutely
free from any claim or right on the part of any Grantor, and, to the extent
permitted by applicable law, the Grantors hereby waive all rights of redemption,
stay, valuation and appraisal the Grantors now have or may at any time in the
future have under any applicable law now existing or hereafter enacted. The
proceeds of the sale or other disposition shall be applied to the Secured
Obligations in such order as set forth in the Credit Agreement. Any remaining
proceeds shall be paid over to the Grantors or others as provided by applicable
law.

 

(c)          Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent, on behalf of the Secured Parties, may proceed
to perform any and all of the obligations of any Grantor contained in any of the
Contracts, the Other Contracts or the Leases and exercise any and all rights of
any Grantor therein contained as fully as such Grantor itself could, in each
case, to the extent permitted by applicable law, such Contracts, Other
Contracts, or Leases, or by agreement. Each Grantor hereby appoints the
Administrative Agent its attorney-in-fact, effective upon the occurrence and
during the continuance of an Event of Default, with power of substitution, to
take such action, execute such documents, and perform such work, as the
Administrative Agent may deem reasonably appropriate in exercise of the rights
and remedies granted the Administrative Agent herein. The powers herein granted
shall include, but not be limited to, powers to sue on the Contracts, the Other
Contracts, or the Leases and to seek all governmental approvals required for the
operation of the Grantors’ business. The power of attorney granted herein is
coupled with an interest and shall be irrevocable until the indefeasible payment
in full in cash of the Secured Obligations (other than unmatured contingent
obligations, Secured Hedging Obligations and Bank Product Obligations which are
not by their terms required to be satisfied upon the termination of the Credit
Agreement) and cancellation of the Commitments under the Credit Agreement.

 

14

 

 

(d)          Upon the occurrence and during the continuance of an Event of
Default, should any Grantor fail to perform or observe any covenant or comply
with any condition contained in any of the Contracts, the Other Contracts, the
Leases, or the Licenses then the Administrative Agent, on behalf of the Secured
Parties, but without obligation to do so and without releasing such Grantor from
its obligation to do so, may, to the extent permitted by applicable law, such
Contracts, Other Contracts, Leases or Licenses or by agreement, perform such
covenant or condition and, to the extent that the Administrative Agent shall
incur any costs or pay any expenses in connection therewith, including any costs
or expenses of litigation associated therewith, such costs, expenses or payments
shall be included in the Secured Obligations and shall bear interest from the
payment of such costs or expenses at the Default Rate (as applied to Eurodollar
Borrowings) but only for so long as such Event of Default is continuing and at
all other times at the rate applicable to Eurodollar Borrowings at such time. No
Secured Party shall be obligated to perform or discharge any obligation of any
Grantor under any of the Contracts, the Other Contracts, the Leases, or Licenses
and, except as may result from the gross negligence or willful misconduct of any
Secured Party or breach in bad faith by such Secured Party of any of its
obligations under the Loan Documents (in each case as determined by a final
non-appealable judgment of a court of competent jurisdiction), each Grantor
agrees to indemnify and hold each Secured Party harmless against any and all
liability, loss and damage which the Secured Parties, or any of them, may incur
under any of the Contracts, the Other Contracts, the Leases, or Licenses or
under or by reason of this Agreement or any other Loan Document, and any and all
claims and demands whatsoever which may be asserted against any Grantor by
reason of an act of any of the Secured Parties under any of the terms of this
Agreement or any other Loan Document or under the Contracts, the Other
Contracts, the Leases, or Licenses except to the extent such claims, losses or
liabilities result from the gross negligence or willful misconduct of any of the
Secured Parties or breach in bad faith by such Secured Party of any of its
obligations under the Loan Documents (in each case as determined by a final
non-appealable judgment of a court of competent jurisdiction).

 

(e)          Each Grantor hereby acknowledges that the Secured Obligations arose
out of a commercial transaction, and agrees that if an Event of Default shall
occur and be continuing, the Administrative Agent and the other Secured Parties
shall have the right to an immediate writ of possession without notice of a
hearing, and hereby knowingly and intelligently waives, to the extent permitted
by applicable law, any and all rights it may have to any notice and posting of a
bond by the Administrative Agent and the other Secured Parties, or any of them,
prior to seizure by the Administrative Agent or any of the other Secured
Parties, or any of their transferees, assigns or successors in interest, of the
Collateral or any portion thereof.

 

15

 

 

(f)          For the purpose of enabling the Administrative Agent to exercise
rights and remedies under this Section at such time as the Administrative Agent
shall be lawfully entitled to exercise such rights and remedies, each Grantor
hereby grants to the Administrative Agent a non-exclusive license (exercisable
without payment of royalty or other compensation to such Grantor) to use,
license or sub-license any of the Collateral consisting of intellectual property
now owned or hereafter acquired by such Grantor, and wherever the same may be
located and including in such license reasonable access to all media in which
any of the licensed items may be recorded or stored and to all computer software
and programs used for the compilation or printout thereof. The use of such
license by the Administrative Agent may be exercised, at the option of the
Administrative Agent, upon the occurrence and during the continuation of an
Event of Default; provided that any license, sub-license or other transaction
entered into by the Administrative Agent in accordance herewith shall be binding
upon any Grantor notwithstanding any subsequent cure or waiver of an Event of
Default. Upon the indefeasible payment in full in cash of the Secured
Obligations (other than unmatured contingent obligations, Secured Hedging
Obligations and Bank Product Obligations which are not by their terms required
to be satisfied upon the termination of the Credit Agreement) and cancellation
of the Commitments under the Credit Agreement, this license granted to the
Administrative Agent shall automatically and immediately terminate.

 

13.         Administrative Agent Attorney-in-Fact - Additional Powers. Each
Grantor hereby further appoints the Administrative Agent as its
attorney-in-fact, provided that such appointment shall not be exercised until
the occurrence of and during the continuance of an Event of Default, with power
of substitution, and with authority to collect any and all distributions of cash
and other assets due such Grantor from each issuer of Pledged Capital Stock, to
receive, open and dispose of in an appropriate manner all mail addressed to such
Grantor, and to notify the postal authorities to change the address for delivery
of mail addressed to such Grantor to such address as the Administrative Agent
may designate, to endorse the name of such Grantor on any note, acceptance,
check, draft, money order or other evidence of debt or of payment which may come
into the possession of any Secured Party, and generally to do such other things
and acts in the name of such Grantor as are necessary or appropriate to protect
or enforce the rights hereunder of the Secured Parties. Each Grantor further
authorizes the Administrative Agent, on behalf of the Secured Parties, effective
upon the occurrence and during the continuance of an Event of Default, to
compromise and settle or to sell, assign or transfer or to ask, collect, receive
or issue any and all claims possessed by such Grantor all in the name of such
Grantor. After deducting all expenses and charges (including attorneys’ fees) of
retaking, keeping, storing and selling the Collateral, the Administrative Agent
shall apply the proceeds in payment of any of the Secured Obligations in such
order of application as is set forth in Section 2.11 of the Credit Agreement,
and, if a deficiency results after such application, each Grantor covenants and
agrees to pay such deficiency to the Secured Parties. The power of attorney
granted herein is coupled with an interest and shall be irrevocable until the
indefeasible payment in full in cash and performance of the Secured Obligations
(other than unmatured contingent obligations, Secured Hedging Obligations and
Bank Product Obligations which are not by their terms required to be satisfied
upon the termination of the Credit Agreement) and cancellation of the
Commitments under the Credit Agreement.

 

14.         Termination and Release. Upon the indefeasible payment in full in
cash and the performance of the Secured Obligations (other than unmatured
contingent obligations, Secured Hedging Obligations and Bank Product Obligations
which are not by their terms required to be satisfied upon the termination of
the Credit Agreement) and termination of the Commitments under the Credit
Agreement, the Security Interests in the Collateral granted hereunder shall
automatically terminate and the Administrative Agent shall promptly take any
actions reasonably necessary or reasonably requested by the Grantors to
terminate and release permanently the Security Interest in the Collateral
granted hereunder, and any financing statements filed in connection herewith,
and to cause the Collateral and any instrument of transfer previously delivered
to the Administrative Agent to be delivered to the Grantors, all at the sole
cost and expense of the Grantors (including by filing releases of any
Intellectual Property Security Agreements filed in the United States Patent and
Trademark Office, the United States Copyright Office or any similar office of
any other country).

 

16

 

 

15.         Disposition of Pledged Capital Stock by the Administrative Agent. To
the extent that the Pledged Capital Stock are not registered under the various
federal or state securities acts, the disposition thereof after the occurrence
and during the continuance of an Event of Default may be restricted to one or
more private (instead of public) sales in view of the lack of such registration;
each Grantor understands that, upon such disposition, the Administrative Agent,
on behalf of the Secured Parties, may approach only a restricted number of
potential purchasers and further understands that a sale under such
circumstances may yield a lower price for the Pledged Capital Stock than if the
Pledged Capital Stock were registered pursuant to federal and state securities
legislation and sold on the open market.  The Pledged Capital Stock is not, as
of the date of this Agreement, registered under the various federal and state
securities laws. Each Grantor, therefore, agrees that:

 

(a)          if the Administrative Agent, on behalf of the Secured Parties,
shall, pursuant to the terms of this Agreement, sell or cause the Pledged
Capital Stock or any portion thereof to be sold at a private sale, the Secured
Parties shall have the right to rely upon the advice and opinion of any national
brokerage or investment firm having recognized expertise and experience in
connection with shares or obligations of companies or entities in the same or
similar business as the issuing company or entity, which brokerage or investment
firm shall have reviewed financial data and other information available to the
Secured Parties pertaining to the Grantors and their Subsidiaries (but shall not
be obligated to seek such advice, and the failure to do so shall not be
considered in determining the commercial reasonableness of the Administrative
Agent’s action) as to the best manner in which to expose the Pledged Capital
Stock for sale and as to the best price reasonably obtainable at the private
sale thereof; and

 

(b)          absent manifest error, such reliance shall be conclusive evidence
that the Secured Parties have handled such disposition in a commercially
reasonable manner.

 

16.         Rights Cumulative. Each Grantor agrees that the rights of the
Secured Parties, under this Agreement, the Credit Agreement, any other Loan
Document, any document executed in connection therewith, or any other contract
or agreement now or hereafter in existence among the Secured Parties, or any of
them, and any Grantor shall be cumulative, and that the Secured Parties, or any
of them, may from time to time exercise such rights and such remedies as the
Secured Parties, or any of them, may have thereunder and under the laws of the
United States and any state, as applicable, in the manner and at the time that
the Secured Parties in their sole discretion desire. Each Grantor further
expressly agrees that the Secured Parties shall not in any event be under any
obligation to resort to any Collateral prior to exercising any other rights that
the Secured Parties, or any of them, may have against any Grantor or its
property, or to resort to any other collateral for the Secured Obligations prior
to the exercise of remedies hereunder nor shall the rights and remedies of the
Secured Parties be conditional or contingent on any attempt of the Secured
Parties to exercise any of its or their rights under any other documents
executed in connection herewith against such party or against any other Person.

 

17

 

 

17.         Responsibilities of Secured Parties.

 

(a)          None of the Secured Parties shall in any way be responsible for any
failure to do any or all of the things for which rights, interests, power and
authority are herein granted. The Secured Parties shall be responsible only for
the application of such cash or other property as it actually receives under the
terms hereof and the exercise of ordinary care in the custody of any Collateral
in its possession; provided, however, that the failure of the Administrative
Agent to do any of the things or exercise any of the rights, interests, powers
and authorities hereunder shall not be construed to be a waiver of any such
rights, interests, powers and authorities.

 

(b)          Upon the occurrence and during the continuance of an Event of
Default, the Administrative Agent shall receive, to the fullest extent permitted
by applicable law, all rights necessary or desirable to obtain, use or sell the
Pledged Capital Stock, and to exercise all remedies available to it under this
Agreement, the Loan Documents, the UCC or other applicable law.

 

18.         Grantors’ Obligations Absolute.

 

(a)          The obligations of the Grantors under this Agreement shall be
direct and immediate and not be conditional or contingent upon the pursuit of
any other remedies against the Grantors, or any of them, or any other Person,
nor against other security or Liens available to any Secured Party or its or
their respective successors, assigns or agents. The Grantors waive any right to
require that an action be brought against any other Person or to require that
any Secured Party resort to any security or to any balance of any deposit
account or credit on the books of any Lender in favor of any other Person or to
require resort to rights or remedies hereunder prior to the exercise of any
other rights or remedies of the Secured Parties in connection with the Loans.

 

(b)          The obligations of the Grantors hereunder shall remain in full
force and effect without regard to, and shall not be impaired by: (i) any
bankruptcy, insolvency, reorganization, arrangements, readjustment, composition,
liquidation or the like of any Grantor or any issuer of the Collateral; (ii) any
exercise or non-exercise or any waiver by the Secured Parties of any rights,
remedy, power or privilege under or in respect of the Secured Obligations, this
Agreement, the Credit Agreement, or any other document executed in connection
therewith, or any security for any of the Secured Obligations (other than this
Agreement); or (iii) any amendment to or modification of the Secured
Obligations, this Agreement, the Credit Agreement or any other document executed
in connection therewith or any security for any of the Secured Obligations
(other than this Agreement), whether or not the Grantors shall have notice or
knowledge of any of the foregoing, but nothing contained herein shall be deemed
to authorize the amendment of any such documents to which any Grantor is a party
without such Grantor’s written agreement.

 

18

 

 

19.         Voting Rights. Upon the occurrence and during the continuance of an
Event of Default, the Administrative Agent, on behalf of the Secured Parties,
may exercise all voting rights and all other ownership or consensual rights of,
or with respect to, the Pledged Capital Stock, but under no circumstances is the
Administrative Agent obligated to exercise such rights. Each Grantor hereby
appoints the Administrative Agent as such Grantor’s true and lawful
attorney-in-fact and irrevocable proxy to vote the Pledged Capital Stock in any
manner the Administrative Agent deems advisable, consistent with the provisions
of the Credit Agreement, for or against all matters submitted or which may be
submitted to a vote of the holders of the Capital Stock in such Person;
provided, however, that, until such occurrence of an Event of Default, and at
all times thereafter when no Event of Default is continuing, each Grantor shall
retain exclusively all voting rights to its Pledged Capital Stock.

 

20.         Registration of Assignment. The Grantors shall cause the assignment
granted hereunder in the Pledged Capital Stock of any Subsidiary to be duly
entered into the share register, if any, of such Subsidiary. The Grantors shall
ensure that none of such Subsidiaries shall cause, suffer or permit to occur any
transfer of record of the Pledged Capital Stock or any interest therein except
in accordance with the Credit Agreement. Upon receipt of written notice by the
Administrative Agent that an Event of Default has occurred and is continuing and
that all or any part of the Pledged Capital Stock of a Subsidiary or any
interest therein have been sold, assigned or otherwise disposed of by the
Administrative Agent in accordance with the terms hereof, and identifying the
interests so assigned, the Grantors shall take such actions that are reasonably
necessary to cause such Pledged Capital Stock to be re-registered as appropriate
to duly reflect of record such transfers.

 

21.         Security Interest Absolute. All rights of the Secured Parties and
all security interests and all obligations of the Grantors hereunder shall be,
subject to applicable law, absolute and unconditional irrespective of: (a) any
lack of validity or enforceability of the Credit Agreement, the Notes, or any
other Loan Document; (b) any change in the time, manner or place of payment of,
or any other term in respect of, all or any of the Secured Obligations, or any
other amendment or waiver of or consent to any departure from the Credit
Agreement, the Notes, or any other Loan Document; (c) any increase in, addition
to, exchange or release of, or non-perfection of any Lien on or security
interest in any other collateral or any release of, amendment of, waiver of,
consent to or departure from any security document or guaranty, for all or any
of the Secured Obligations; or (d) the absence of any action on the part of the
Secured Parties to obtain payment or performance of the Secured Obligations from
any other loan party.

 

22.         Changes in Applicable Law. The parties acknowledge their intent
that, upon the occurrence and during the continuation of an Event of Default,
the Administrative Agent shall receive, to the fullest extent permitted by
applicable law, all rights necessary or desirable to obtain, use or sell the
Collateral and to exercise all remedies available to it under this Agreement,
the UCC as in effect in any applicable jurisdiction, or other applicable law.
The parties further acknowledge and agree that, in the event of changes in law
occurring subsequent to the date hereof that affect in any manner the
Administrative Agent’s rights of access to, or use or sale of, the Collateral,
or the procedures necessary to enable the Administrative Agent to obtain such
rights of access, use or sale, the Administrative Agent and the Grantors shall
amend this Agreement in such manner as the Administrative Agent shall reasonably
request in order to provide the Administrative Agent such rights to the greatest
extent possible consistent with this Agreement on the date hereof.

 

19

 

 

23.         Amendments and Waivers. No amendment, modification, waiver, transfer
or renewal, extension, assignment or termination of this Agreement or of the
Credit Agreement or of any other Loan Document, or of any instrument or document
executed and delivered by any Grantor or any other obligor to the Secured
Parties, nor additional Loans made by the Secured Parties, to any Grantor, nor
the taking of further security, nor the retaking or re-delivery or release of
the Collateral to any Grantor or any other collateral or guaranty by the Secured
Parties, nor any lack of validity or enforceability of any Loan Document or any
term thereof nor any other act of the Secured Parties, shall release the
Grantors from any Secured Obligation, except a release or discharge executed in
writing by the Administrative Agent in accordance with the Credit Agreement with
respect to such Secured Obligation or upon payment in full in cash and the
performance of all Secured Obligations (other than unmatured contingent
obligations, Secured Hedging Obligations and Bank Product Obligations which are
not by their terms required to be satisfied upon the termination of the Credit
Agreement) and termination of the Commitments. None of the Secured Parties shall
by any act, delay, omission or otherwise, be deemed to have waived any of its or
their rights or remedies hereunder, unless such waiver is in writing and signed
by the Administrative Agent or one or more of the Administrative Agent or the
Lenders in accordance with the Credit Agreement and then only to the extent
therein set forth. A waiver by the Secured Parties of any right or remedy on any
occasion shall not be construed as a bar to the exercise of any such right or
remedy which any such Person would otherwise have had on any other occasion.

 

24.         New Subsidiaries. To the extent required by Section 5.11 of the
Credit Agreement, each new Restricted Subsidiary of any Loan Party (whether by
acquisition, creation or designation) may be required to enter into this
Agreement by executing and delivering in favor of the Administrative Agent an
instrument in the form of the Pledge and Security Agreement Supplement attached
hereto and made a part hereof as Annex 1 (the “Pledge and Security Agreement
Supplement”). Upon the execution and delivery of the Pledge and Security
Agreement Supplement by such new Restricted Subsidiary, such Restricted
Subsidiary shall become a Grantor hereunder with the same force and effect as if
originally named as a Grantor herein. The execution and delivery of any Pledge
and Security Agreement Supplement shall not require the consent of any Grantor
hereunder. The rights and obligations of each Grantor hereunder shall remain in
full force and effect notwithstanding the addition of any new Grantor hereunder.

 

25.         Assignment. Each Grantor agrees that this Agreement and rights of
the Secured Parties hereunder may in the discretion of such Secured Party be
assigned in whole or in part by such Secured Party in connection with any
permitted assignment of the Credit Agreement or the indebtedness evidenced
thereby. The Administrative Agent may also appoint sub-Administrative Agents in
accordance with the terms of the Credit Agreement. Each Grantor agrees that the
rights of any and all assignees shall be independent of any claims such Grantor
may have against the assignor or assignors. In the event this Agreement is so
assigned by any of the Secured Parties, the terms “Administrative Agent,”
“Secured Parties,” and “Secured Party” wherever used herein shall be deemed to
refer to and include any such assignee or assignees, as appropriate.

 

26.         Successors and Assigns. This Agreement shall apply to and bind the
respective successors and permitted assigns of the Grantors and inure to the
benefit of the respective successors and assigns of the Secured Parties.

 

20

 

 

27.         Notices. All notices and other communications required or permitted
hereunder shall be in writing and shall be given in a manner prescribed in
Section 11.1 of the Credit Agreement.

 

28.         Governing Law; Binding Agreement. The provisions of this Agreement
shall be construed and interpreted, and all rights and obligations of the
parties hereto determined, in accordance with the laws of the State of New York,
without regard to conflicts of law principles. This Agreement, together with all
documents referred to herein, constitutes the entire Agreement among the
Grantors and the Secured Parties, or any of them, with respect to the matters
addressed herein, and may not be modified except by a writing executed and
delivered by the parties hereto.

 

29.         WAIVER OF JURY TRIAL. THE PARTIES HERETO WAIVE ANY RIGHT TO A TRIAL
BY JURY IN ANY PROCEEDING ARISING OUT OF THIS AGREEMENT.

 

30.         Miscellaneous.

 

(a)          This Agreement is a Loan Document. This Agreement may be executed
in any number of counterparts and by different parties on separate counterparts,
each of which, when executed and delivered, shall be deemed to be an original,
and all of which, when taken together, shall constitute but one and the same
Agreement. Delivery of an executed counterpart of this Agreement by
telefacsimile or other electronic method of transmission shall be equally as
effective as delivery of an original executed counterpart of this Agreement. Any
party delivering an executed counterpart of this Agreement by telefacsimile or
other electronic method of transmission also shall deliver an original executed
counterpart of this Agreement but the failure to deliver an original executed
counterpart shall not affect the validity, enforceability, and binding effect of
this Agreement.

 

(b)          This Agreement shall supersede any prior agreement or understanding
between the parties (other than the Credit Agreement or other Loan Documents) as
to the subject matter hereof. Any matter not specifically addressed herein shall
be governed by the Credit Agreement and to the extent of any inconsistencies
between this Agreement and the Credit Agreement, the Credit Agreement shall
govern.

 

(c)          Any provision of this Agreement which is prohibited or
unenforceable shall be ineffective to the extent of such prohibition or
unenforceability without invalidating the remaining provisions hereof in that
jurisdiction or affecting the validity or enforceability of such provision in
any other jurisdiction. Each provision of this Agreement shall be severable from
every other provision of this Agreement for the purpose of determining the legal
enforceability of any specific provision.

 

(d)          Headings and numbers have been set forth herein for convenience
only. Unless the contrary is compelled by the context, everything contained in
each Section applies equally to this entire Agreement.

 

(e)          Neither this Agreement nor any uncertainty or ambiguity herein
shall be construed against any party, whether under any rule of construction or
otherwise. This Agreement has been reviewed by all parties and shall be
construed and interpreted according to the ordinary meaning of the words used so
as to accomplish fairly the purposes and intentions of all parties hereto.

 

21

 

 

(f)          The pronouns used herein shall include, when appropriate, either
gender and both singular and plural, and the grammatical construction of
sentences shall conform thereto.

 

(g)          Unless the context of this Agreement clearly requires otherwise,
references to the plural include the singular, references to the singular
include the plural, the terms “includes” and “including” are not limiting, and
the term “or” has, except where otherwise indicated, the inclusive meaning
represented by the phrase “and/or”. The words “hereof”, “herein”, “hereby”,
“hereunder”, and similar terms in this Agreement refer to this Agreement as a
whole and not to any particular provision of this Agreement. Section,
subsection, clause, schedule, and exhibit references herein are to this
Agreement unless otherwise specified. Any reference in this Agreement to any
agreement, instrument, or document shall include all alterations, amendments,
changes, extensions, modifications, renewals, replacements, substitutions,
joinders, and supplements, thereto and thereof, as applicable (subject to any
restrictions on such alterations, amendments, changes, extensions,
modifications, renewals, replacements, substitutions, joinders, and supplements
set forth herein). The words “asset” and “property” shall be construed to have
the same meaning and effect and to refer to any and all tangible and intangible
assets and properties, including cash, securities, accounts, and contract
rights. Any reference herein to the satisfaction, repayment, or payment in full
of the Secured Obligations shall mean the indefeasible payment in full in cash
and the performance of the Secured Obligations (other than unmatured contingent
obligations, Secured Hedging Obligations and Bank Product Obligations which are
not by their terms required to be satisfied upon the termination of the Credit
Agreement) and cancellation of the Commitments under the Credit Agreement. Any
reference herein to any Person shall be construed to include such Person’s
successors and permitted assigns. Any requirement of a writing contained herein
shall be satisfied by the transmission of a Record.

 

(h)          All of the annexes, schedules and exhibits attached to this
Agreement shall be deemed incorporated herein by reference.

 

(i)          Time is of the essence with regard to the Grantors’ performance of
their obligations hereunder.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

22

 

 

IN WITNESS WHEREOF, the undersigned have hereunto set their hands by and through
their duly authorized representatives as of the day and year first written
above.

 

GRANTORS:

 

  RLJ ENTERTAINMENT, INC.         By: /s/ H. Van Sinclair     Name: H. Van
Sinclair     Title: President and Chief Executive Officer

 

  RLJ ACQUISITION, INC.         By: /s/ H. Van Sinclair     Name: H. Van
Sinclair     Title: President and Chief Executive Officer

 

  RLJ MERGER SUB I, INC.         By: /s/ H. Van Sinclair     Name: H. Van
Sinclair     Title: President and Chief Executive Officer

 

  RLJ MERGER SUB II, INC.         By: /s/ H. Van Sinclair     Name: H. Van
Sinclair     Title: President and Chief Executive Officer

 

PLEDGE AND SECURITY AGREEMENT

Signature Page

 

 

 

 

  ACORN MEDIA GROUP, INC.       By: /s/ Miguel Penella     Name: Miguel Penella
    Title: Chief Executive Officer

 

  IMAGE ENTERTAINMENT, INC.       By: /s/ John Avagliano     Name: John
Avagliano     Title: Chief Operating Officer and Chief Financial Officer

 

  IMAGE/MADACY HOME
ENTERTAINMENT, LLC       By: /s/ John Avagliano     Name: John Avagliano    
Title: Chief Financial Officer

 

PLEDGE AND SECURITY AGREEMENT

Signature Page

 

 

 

 

ADMINISTRATIVE AGENT: SUNTRUST BANK, as Administrative Agent,
on behalf of the Secured Parties       By: /s/ Kevin Curtin     Name: Kevin
Curtin     Title: Director

 

PLEDGE AND SECURITY AGREEMENT

Signature Page

 

 

 

 

ACKNOWLEDGMENT

 

STATE OF _____________ )

                                               )

COUNTY OF ___________ )

 

This instrument was acknowledged before me this _____ day of __________ 20__, by
______________, as __________of ____________________, on behalf of such
corporation.

 



{Seal}     Notary Public in and for the State of______________ My commission
expires:___________________  







 

STATE OF _____________ )

                                               )

COUNTY OF ___________ )

 

This instrument was acknowledged before me this _____ day of __________ 20__, by
_______________, as _____________ of SunTrust Bank, on behalf of such
corporation.

 



{Seal}     Notary Public in and for the State of______________   My commission
expires:_______________________



 

PLEDGE AND SECURITY AGREEMENT

Signature Page

 

 

 

 

SCHEDULE 1

 

to

 

Pledge and Security Agreement

 

Description of Pledged Capital Stock Owned by Grantors

  

 



Grantor Issuer Type & Class of Ownership of Interest Percentage of Total Capital
Stock Issued & Outstanding Units of Capital Stock Pledged Certificated or
 Uncertificated Certificate Number, if any RLJ Entertainment, Inc. RLJ
Acquisition, Inc. Common Stock 100% 100 shares of common stock Certificated
2012-01 Image Entertainment, Inc. Common Stock 100% 100 shares of common stock
Certificated 2012-01 RLJ Acquisition, Inc. Acorn Media Group, Inc. Common Stock
100% 1,045,846 shares of common stock Certificated 38 Image Entertainment, Inc.
Image/Madacy Home Entertainment, LLC Limited Liability Company Interest 100% N/A
Certificated 1,4



 

 

  

 

 

 

 

SCHEDULE 2

 

to

 

Pledge and Security Agreement

 

Chief Executive Office, FEIN, Organizational Number

 

Grantor:       Jurisdiction of Organization:       Chief Executive Office:      
Location of Records:       FEIN:       Organizational Number:  

 

2

 

 

SCHEDULE 3

 

to

 

Pledge and Security Agreement

 

Commercial Tort Claims

 

 

None. 

 

3

 

 

EXHIBIT A

 

to

 

Pledge and Security Agreement

 

Copyright Security Agreement

 

A-1

 

 

COPYRIGHT SECURITY AGREEMENT

 



(____________________)

 

THIS COPYRIGHT SECURITY AGREEMENT (“Agreement”), dated as of [__________ __,
20__], is between ____________________ (the “Grantor”), and SUNTRUST BANK
(together with its successors and assigns, the “Administrative Agent”), acting
in its capacity as Administrative Agent pursuant to that certain Credit
Agreement dated as of October 3, 2012 (as the same may be amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among the Grantor and certain of its Affiliates, the Administrative
Agent, and the Lenders.

 

RECITALS:

 

A         The Grantor, certain of Grantor’s Affiliates, and the Administrative
Agent on behalf of the Secured Parties have entered into that certain Pledge and
Security Agreement, dated as of October 3, 2012 (as the same may be amended,
restated, supplemented, or otherwise modified from time to time, the “Security
Agreement”; all terms defined in the Security Agreement, wherever used herein,
shall have the same meanings herein as are prescribed by the Security Agreement
or if not defined therein, the Credit Agreement).

 

B         Pursuant to the terms of the Security Agreement, the Grantor has
granted to the Administrative Agent on behalf of the Secured Parties a Lien and
security interest in all General Intangibles of the Grantor, including, without
limitation, all of the Grantor’s right, title, and interest in, to and under all
now owned and hereafter acquired Copyright Collateral (as defined below).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and to further secure the payment and
performance of the Secured Obligations, the Grantor hereby grants to the
Administrative Agent for the benefit of the Secured Parties a Lien and
continuing security interest in all of the Grantor’s right, title, and interest
in, to, and under the following (all of the following items or types of property
being herein collectively referred to as the “Copyright Collateral”), whether
presently existing or hereafter created or acquired:

 

(1)         each registered copyright, each registration of a copyright
(“Copyright Registration”), and each application for registration of a copyright
(“Copyright Application”), including, without limitation, each copyright,
Copyright Registration, and Copyright Application referred to in Schedule 1
annexed hereto;

 

(2)         except to the extent excluded under the Security Agreement, each
copyright license pursuant to which the Grantor is granted a license under any
copyright registration of a third party (including, without limitation, each
such licenses referred to in Schedule 1 annexed hereto); and

 

 

 

 

(3)         all products and Proceeds of the foregoing, including, without
limitation, any claim by the Grantor against third parties for past, present, or
future infringement or breach (as applicable) of any of the foregoing.

 

The Lien and security interest granted pursuant to this Agreement is granted in
conjunction with the Security Interest in the Collateral granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Security Agreement.

 

THE SECURITY INTEREST IN THE COPYRIGHT COLLATERAL BEING GRANTED HEREUNDER SHALL
NOT BE CONSTRUED AS A CURRENT ASSIGNMENT BUT, RATHER AS A SECURITY INTEREST THAT
PROVIDES THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES SUCH RIGHTS AS ARE
PROVIDED TO HOLDERS OF SECURITY INTERESTS UNDER APPLICABLE LAW.

 

The Grantor hereby acknowledges and affirms that the rights and remedies of the
Administrative Agent on behalf of the Secured Parties with respect to the Liens
and security interests in the Copyright Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. To the
extent there are any inconsistencies between this Agreement and the Security
Agreement, the Security Agreement shall govern.

 

To the extent applicable, the parties hereto authorize and request that the
Copyright Office of the United States (and, as applicable, the corresponding
entities or agencies in any applicable foreign countries) record this security
interest in the Copyright Collateral.

 

Upon the indefeasible payment in full in cash and the performance of the Secured
Obligations (other than unmatured contingent obligations, Secured Hedging
Obligations and Bank Product Obligations which are not by their terms required
to be satisfied upon the termination of the Credit Agreement) and cancellation
of the Commitments under the Credit Agreement, (1) the Lien and security
interest granted hereunder shall automatically terminate hereunder and of
record, (2) the Copyright Collateral shall be released from the security
interest created hereby and all right, title and interest therein, thereto and
thereunder shall automatically revert to the Grantor; (3) this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Secured Parties, and the Grantor hereunder shall
terminate, all and in each case, without delivery of any instrument or
performance of any act by any party; and (4) the Administrative Agent shall
promptly take any actions reasonably necessary to effect and memorialize the
termination and release of the Lien and security interest in the Copyright
Collateral, including by filing releases of such Lien and security interest in
the United States Copyright Office, and if applicable, other similar offices and
agencies of other countries.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

2

 

 

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed by
its duly authorized representative as of the date first written above.

 

GRANTOR: ____________________, as the Grantor

 

  By:       Name:       Title:  

 

ADMINISTRATIVE AGENT: SUNTRUST BANK, as Administrative Agent

 

  By:       Name:       Title:  

 

COPYRIGHT SECURITY AGREEMENT

Signature Page

 

 

 

 



Schedule 1

 

to

 

Copyright Security Agreement

 

COPYRIGHTS

  

Owner of
Record  Country of
Registration   Copyright   Application or
Registration
No.   Registration or
Filing Date   Expiration
Date   Title                           

 

COPYRIGHT LICENSES

 

Name of Agreement   Copyright   Date of Agreement              

 

 

 

 

EXHIBIT B

 

to

 

Pledge and Security Agreement

 

Patent Security Agreement

 

B-1

 

 

PATENT SECURITY AGREEMENT


 

(____________________)

 

THIS PATENT SECURITY AGREEMENT (“Agreement”), dated as of [__________ __, 20__],
is between ____________________ (the “Grantor”), and SUNTRUST BANK (together
with its successors and assigns, the “Administrative Agent”), acting in its
capacity as Administrative Agent pursuant to that certain Credit Agreement dated
as of October 3, 2012, (as the same may be amended, restated, supplemented, or
otherwise modified from time to time, the “Credit Agreement”), by and among the
Grantor and certain of its Affiliates, the Administrative Agent, and the
Lenders.

 

RECITALS:

 

A         The Grantor, certain of Grantor’s Affiliates, and the Administrative
Agent on behalf of the Secured Parties have entered into that certain Pledge and
Security Agreement, dated as of October 3, 2012 (as the same may be amended,
restated, supplemented, or otherwise modified from time to time, the “Security
Agreement”; all terms defined in the Security Agreement, wherever used herein,
shall have the same meanings herein as are prescribed by the Security Agreement
or if not defined therein, the Credit Agreement).

 

B         Pursuant to the terms of the Security Agreement, the Grantor has
granted to the Administrative Agent on behalf of the Secured Parties a Lien and
security interest in all General Intangibles of the Grantor including, without
limitation, all of the Grantor’s right, title, and interest in, to and under all
now owned and hereafter acquired Patent Collateral (as defined below).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and to further secure the payment and
performance of the Secured Obligations, the Grantor hereby grants to the
Administrative Agent, for the benefit of the Secured Parties, a Lien and
continuing security interest in all of the Grantor’s right, title, and interest
in, to, and under the following (all of the following items or types of property
being herein collectively referred to as the “Patent Collateral”), whether
presently existing or hereafter created or acquired:

 

(1)         each patent and each application for a patent (“Patent
Application”), including, without limitation, each patent and Patent Application
referred to in Schedule 1 annexed hereto, together with any reissues,
continuations, divisions, modifications, substitutions or extensions thereof;

 

(2)         except to the extent excluded under the Security Agreement, each
patent license pursuant to which the Grantor is granted a license under any
patent of a third party; and

 

(3)         all products and Proceeds of the foregoing, including, without
limitation, any claim by the Grantor against third parties for past, present, or
future infringement or breach (as applicable) of any of the foregoing.

 

 

 

 

The Lien and security interest granted pursuant to this Agreement is granted in
conjunction with the Security Interest in the Collateral granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Security Agreement.

 

THE SECURITY INTEREST IN THE PATENT COLLATERAL BEING GRANTED HEREUNDER SHALL NOT
BE CONSTRUED AS A CURRENT ASSIGNMENT BUT, RATHER AS A SECURITY INTEREST THAT
PROVIDES THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES SUCH RIGHTS AS ARE
PROVIDED TO HOLDERS OF SECURITY INTERESTS UNDER APPLICABLE LAW.

 

The Grantor hereby acknowledges and affirms that the rights and remedies of the
Administrative Agent on behalf of the Secured Parties with respect to the Liens
and security interests in the Patent Collateral made and granted hereby are more
fully set forth in the Security Agreement, the terms and provisions of which are
incorporated by reference herein as if fully set forth herein. To the extent
there are any inconsistencies between this Agreement and the Security Agreement,
the Security Agreement shall govern.

 

To the extent applicable, the parties hereto authorize and request that the
Commissioner of Patents and Trademarks of the United States (and, as applicable,
the corresponding entities or agencies in any applicable foreign countries)
record this security interest in the Patent Collateral.

 

Upon the indefeasible payment in full in cash and the performance of the Secured
Obligations (other than unmatured contingent obligations, Secured Hedging
Obligations and Bank Product Obligations which are not by their terms required
to be satisfied upon the termination of the Credit Agreement) and cancellation
of the Commitments under the Credit Agreement, (1) the Lien and security
interest granted hereunder shall automatically terminate hereunder and of
record, (2) the Patent Collateral shall be released from the security interest
created hereby and all right, title and interest therein, thereto and thereunder
shall automatically revert to the Grantor; (3) this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Secured Parties, and the Grantor hereunder shall
terminate, all and in each case, without delivery of any instrument or
performance of any act by any party; and (4) the Administrative Agent shall
promptly take any actions reasonably necessary to effect and memorialize the
termination and release of the Lien and security interest in the Patent
Collateral, including by filing releases of such Lien and security interest in
the United States Patent and Trademark Office, and if applicable, other similar
offices and agencies of other countries.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed by
its duly authorized representative as of the date first written above.

 

GRANTOR: ____________________, as the Grantor

 

  By:       Name:       Title:  

 

ADMINISTRATIVE AGENT: SUNTRUST BANK, as Administrative Agent

 

  By:       Name:       Title:  

 

PATENT SECURITY AGREEMENT

Signature Page

 

 

 

 

Schedule 1

 

to

 

Patent Security Agreement

 

PATENTS

 

Owner of Record  Country of
Origin   Patent
Identification   Application or
Registration
No.   Registration or
Filing Date   Issue Date
(if known)   Expiration
Date                          

 

PATENT LICENSES

 

Name of Agreement   Patent   Date of Agreement          

 

 

 

 

EXHIBIT C

 

to

 

Pledge and Security Agreement

 

Trademark Security Agreement

 

C-1

 

 

TRADEMARK SECURITY AGREEMENT

 




(____________________)

 

THIS TRADEMARK SECURITY AGREEMENT (“Agreement”), dated as of [_________ __,
20__], is between ____________________ (the “Grantor”), and SUNTRUST BANK
(together with its successors and assigns, the “Administrative Agent”), acting
in its capacity as Administrative Agent pursuant to that certain Credit
Agreement dated as of October 3, 2012 (as the same may be amended, restated,
supplemented, or otherwise modified from time to time, the “Credit Agreement”),
by and among the Grantor and certain of its Affiliates, the Administrative
Agent, and the Lenders.

 

RECITALS:

 

A         The Grantor, certain of Grantor’s Affiliates, and the Administrative
Agent on behalf of the Secured Parties have entered into that certain Pledge and
Security Agreement, dated as of October 3, 2012 (as the same may be amended,
restated, supplemented, or otherwise modified from time to time, the “Security
Agreement”; all terms defined in the Security Agreement, wherever used herein,
shall have the same meanings herein as are prescribed by the Security Agreement
or if not defined therein, the Credit Agreement).

 

B         Pursuant to the terms of the Security Agreement, the Grantor has
granted to the Administrative Agent on behalf of the Secured Parties a Lien and
security interest in all General Intangibles of the Grantor, including, without
limitation, all of the Grantor’s right, title, and interest in, to and under all
now owned and hereafter acquired Trademark Collateral (as defined below).

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, and to further secure the payment and
performance of the Secured Obligations, the Grantor hereby grants to the
Administrative Agent for the benefit of the Secured Parties a Lien and
continuing security interest in all of the Grantor’s right, title, and interest
in, to, and under the following (all of the following items or types of property
being herein collectively referred to as the “Trademark Collateral”), whether
presently existing or hereafter created or acquired:

 

(1)         each trademark, trademark registration (“Trademark Registration”)
and trademark application (“Trademark Application”), including, without
limitation, each trademark, Trademark Registration and Trademark Application
referred to in Schedule 1 annexed hereto, together with the goodwill of the
business symbolized thereby; and

 

(2)         except to the extent excluded under the Security Agreement, each
trademark license pursuant to which the Grantor is granted a license under any
trademark registration of a third party; and

 

 

 

 

(3)         all products and proceeds of the foregoing, including, without
limitation, any claim by the Grantor against third parties for past, present or
future (a) infringement, dilution or breach (as applicable) of any of the
foregoing; or (b) injury to the goodwill associated with any of the foregoing.

 

The Lien and security interest granted pursuant to this Agreement is granted in
conjunction with the Security Interest in the Collateral granted to the
Administrative Agent for the benefit of the Secured Parties pursuant to the
Security Agreement.

 

THE SECURITY INTEREST IN THE TRADEMARK COLLATERAL BEING GRANTED HEREUNDER SHALL
NOT BE CONSTRUED AS A CURRENT ASSIGNMENT BUT, RATHER AS A SECURITY INTEREST THAT
PROVIDES THE ADMINISTRATIVE AGENT AND THE SECURED PARTIES SUCH RIGHTS AS ARE
PROVIDED TO HOLDERS OF SECURITY INTERESTS UNDER APPLICABLE LAW.

 

The Grantor hereby acknowledges and affirms that the rights and remedies of the
Administrative Agent on behalf of the Secured Parties with respect to the Liens
and security interests in the Trademark Collateral made and granted hereby are
more fully set forth in the Security Agreement, the terms and provisions of
which are incorporated by reference herein as if fully set forth herein. To the
extent there are any inconsistencies between this Agreement and the Security
Agreement, the Security Agreement shall govern.

 

To the extent applicable, the parties hereto authorize and request that the
Commissioner of Patents and Trademarks of the United States (and, as applicable,
the corresponding entities or agencies in any applicable foreign countries)
record this security interest in the Trademark Collateral.

 

Upon the indefeasible payment in full in cash and the performance of the Secured
Obligations (other than unmatured contingent obligations, Secured Hedging
Obligations and Bank Product Obligations which are not by their terms required
to be satisfied upon the termination of the Credit Agreement) and cancellation
of the Commitments under the Credit Agreement, the (1) Lien and security
interest granted hereunder shall automatically terminate hereunder and of
record, (2) the Trademark Collateral shall be released from the security
interest created hereby and all right, title and interest therein, thereto and
thereunder shall automatically revert to the Grantor; (3) this Agreement and all
obligations (other than those expressly stated to survive such termination) of
the Administrative Agent, the Secured Parties, and the Grantor hereunder shall
terminate, all and in each case, without delivery of any instrument or
performance of any act by any party; and (4) the Administrative Agent shall
promptly take any actions reasonably necessary to effect and memorialize the
termination and release of the Lien and security interest in the Trademark
Collateral, including by filing releases of such Lien and security interest in
the United States Patent and Trademark Office, and if applicable, other similar
offices and agencies of other countries.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

IN WITNESS WHEREOF, the Grantor has caused this Agreement to be duly executed by
its duly authorized representative as of the date first above written.

 

GRANTOR: ____________________, as the Grantor

 

  By:       Name:       Title:  

 

ADMINISTRATIVE AGENT: SUNTRUST BANK, as Administrative Agent

 

  By:       Name:       Title:  

 

TRADEMARK SECURITY AGREEMENT

Signature Page

 

 

 

 



Annex 1 to Security Agreement
Form of Supplement

 

Schedule 1

 

to

 

Trademark Security Agreement

 

FEDERAL TRADEMARKS

 

Owner of
Record  Country of
Registration   Trademark   Application or
Registration
No.   Filing
Date   Expiration
Date   Goods                          

 

STATE TRADEMARKS

 

Owner of
Record  Trademark   State   Serial No.   Filing Date                 

 

TRADEMARK LICENSES

 

Agreement   Parties   Date of Agreement          

 

 

 

 

ANNEX 1

 

to

 

Pledge and Security Agreement

 

Form of Pledge and Security Agreement Supplement

 

2

 

 

FORM OF PLEDGE AND SECURITY AGREEMENT SUPPLEMENT

 

Supplement No. ___ (this “Supplement”) dated as of _______________, 20__, to the
Pledge and Security Agreement dated as of October 3, 2012 (as amended, restated,
supplemented or otherwise modified from time to time, the “Security Agreement”)
by and among each of the “Grantors” party from time to time thereto (each of the
foregoing, a “Grantor”, and, collectively, the “Grantors”) and SunTrust Bank, in
its capacity as Administrative Agent for the Secured Parties (together with its
successors and assigns, the “Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, the Grantors, the Administrative Agent, and the Lenders have entered
into that certain Credit Agreement dated as of October 3, 2012 (as the same may
have been or may be hereafter amended, modified, supplemented or restated from
time to time, the “Credit Agreement”; all terms defined in the Security
Agreement, wherever used herein, shall have the same meanings herein as are
prescribed by the Security Agreement or if not defined therein, the Credit
Agreement) pursuant to which, among other things, the Lenders have agreed to
make or continue to make Loans to the Borrowers, subject to the terms and
conditions set forth therein; and

 

WHEREAS, pursuant to Section 5.11 of the Credit Agreement, each new Restricted
Subsidiary of any Loan Party (whether by acquisition, creation or designation)
is required to execute and deliver certain Loan Documents, including, without
limitation, the Security Agreement, and the execution of the Security Agreement
by the undersigned new Grantor (the “New Grantor”) may be accomplished by the
execution of this Supplement in favor of the Administrative Agent for the
benefit of the Secured Parties.

 

NOW, THEREFORE, for and in consideration of the above premises and the mutual
covenants and agreements contained herein and for other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, New
Grantor agrees as follows:

 

1.          In accordance with Section 24 of the Security Agreement, the New
Grantor, by its signature below, becomes a “Grantor” under the Security
Agreement with the same force and effect as if originally named therein as a
“Grantor” and the New Grantor hereby (a) agrees to all of the terms and
provisions of the Security Agreement applicable to it as a “Grantor” thereunder
and (b) represents and warrants that the representations and warranties made by
it as a “Grantor” thereunder are true and correct in all material respects
(except that such materiality qualifier shall not be applicable to any
representations and warranties that already are qualified or modified by
materiality in the text thereof) with respect to such Grantor and its assets and
Restricted Subsidiaries, as applicable, on and as of the date hereof. In
furtherance of the foregoing, the New Grantor, as security for the payment and
performance in full of the Secured Obligations, does hereby grant, assign, and
pledge to the Administrative Agent, for the benefit of the Secured Parties, a
security interest in and security title to all Collateral of the New Grantor to
secure the full and prompt payment of the Secured Obligations. Attached hereto
are supplemental Schedules 1, 2 and 3 setting forth the information with respect
to the New Grantor required pursuant to Sections 2, 6 and 7 of the Security
Agreement. Each reference to a “Grantor” in the Security Agreement shall be
deemed to include the New Grantor. The Security Agreement is incorporated herein
by reference.

 

3

 

 

2.          The New Grantor represents and warrants to the Administrative Agent
and the Secured Parties that this Supplement has been duly executed and
delivered by the New Grantor and constitutes its legal, valid and binding
obligation, enforceable against it in accordance with its terms, except as
enforceability thereof may be limited by bankruptcy, insolvency, reorganization,
fraudulent transfer, moratorium or other similar laws affecting creditors’
rights generally and general principles of equity (regardless of whether such
enforceability is considered in a proceeding at law or in equity).

 

3.          This Supplement may be executed in any number of counterparts, each
of which shall be deemed to be an original, but all such separate counterparts
shall together constitute but one and the same instrument. Any signatures
delivered by a party by facsimile transmission or by e-mail transmission of an
electronic file in Adobe Corporation’s Portable Document Format or PDF file
shall be deemed an original signature hereto.

 

4.          Except as expressly supplemented hereby, the Security Agreement
shall remain in full force and effect.

 

5.          The provisions of this Supplement shall be construed and
interpreted, and all rights and obligations of the parties hereto determined, in
accordance with the laws of the State of New York.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

4

 

 

IN WITNESS WHEREOF, the New Grantor and the Administrative Agent have duly
executed this Supplement to the Security Agreement as of the day and year first
above written.

 

NEW GRANTOR: ____________________, as the New Grantor

 

  By:       Name:       Title:  

 

ADMINISTRATIVE AGENT: SUNTRUST BANK, as the Administrative Agent

 

  By:     Name:   Title:

 

 

 

 

SCHEDULE 1
to
Pledge and Security Agreement Supplement

 

Description of Pledged Capital Stock Owned by New Grantor

 

Issuer  Type &
Class of
Ownership
of Interest   Percentage of
Total Capital
Stock Issued
& Outstanding   Units of Capital
Stock Pledged   Certificated or
Uncertificated   Certificate
Number, if
any                      

 



- 6 -

 

 

SCHEDULE 2
to
Pledge and Security Agreement Supplement

 

Chief Executive Office, FEIN, Organizational Number of New Grantor

 

New Grantor:       Jurisdiction of Organization:       Chief Executive Office:  
    Location of Records:       FEIN:       Organizational Number:  

 

- 7 -

 

 

SCHEDULE 3
to
Pledge and Security Agreement Supplement

 

Commercial Tort Claims

 

- 8 -

 

